Citation Nr: 0303460	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date, prior to May 24, 2000, for 
the grant of service connection for nasal septal perforation 
based on clear and unmistakable error in prior Department of 
Veterans Affairs(VA) Regional Office (RO) rating decisions.  

(The issue of entitlement to an initial increased evaluation 
for nasal septal perforation is the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
August 1954.

In July 2001 the Board of Veterans' Appeals determined that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a nasal 
disability, and remanded the claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for further development and adjudicative action.

The current appeal arose from a February 2002 rating decision 
wherein the RO granted entitlement to service connection for 
nasal septal deviation with assignment of a 10 percent 
evaluation effective May 24, 2000.

The Board is undertaking additional development on the issue 
of entitlement to an initial increased evaluation for nasal 
septal perforation pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue. 

At a Travel Board hearing at the RO in October 2002, the 
veteran appears to have raised the issue of entitlement to 
service connection for sleep apnea with respiratory problems 
and gastrointestinal disability as secondary to service 
connected nasal septal perforation.  

This issue has been neither procedurally prepared nor 
certified for appellate review and the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In unappealed rating decisions of January 1979 and July 
1994 the RO denied entitlement to service connection for a 
nasal disability variously diagnosed as deviated nasal septum 
and nasal septum perforation as not shown in active service.  

2.  The correct facts as they were known at the time of the 
unappealed January 1979 and July 1994 RO rating decisions 
were before the adjudicators.

3.  The statutory and regulatory provisions extant at the 
time of the RO rating decisions in January 1979 and July 1994 
were correctly applied and it has not been shown otherwise.  

4.  The unappealed RO rating decisions in January 1979 and 
July 1994 did not contain any kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

5.  On May 24, 2000 the veteran next attempted to reopen his 
claim of entitlement to service connection for a nasal 
disability.

6.  Following the reopening of the claim of service 
connection for a nasal disability by the Board in July 2001, 
based on receipt of new and material evidence, the RO in 
February 2002, granted service connection for nasal septum 
perforation effective from May 24, 2000, date of receipt of 
the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to May 24, 2000, 
for the grant of service connection for a nasal septum 
perforation based on CUE in prior RO rating decisions have 
not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 3.105(a), 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records from January 1954 indicate that 
the veteran fell from a wall sustaining a laceration on the 
forehead over the left supra orbital region.  It was noted 
that there was some blood in the left nostril but not in the 
right nostril.  The wound was sutured with no nerve or artery 
involvement.  X-rays failed to show evidence of a fracture.  
A separation examination report dated in August 1954 showed a 
normal clinical evaluation of the nose and sinuses.

An October 1966 VA hospital summary reflects treatment for a 
closed fracture to the right patella, fracture dislocation of 
the right hip, and multiple lacerations sustained in an 
automobile accident on October 2, 1966. 

An October 1966 VA examination report showed a septal spur on 
the left with some decrease of the left airway. 

A December 1971 VA examination report again showed a large 
septal spur on the left with moderate decrease of the left 
airway. 

Late 1978 dated VA outpatient and hospital records refer to 
deviated nasal septum with nasal obstruction.  A history of 
blunt trauma to the face in 1953 and 1966 was noted.  In 
September 1978 a septoplasty was performed with excellent 
results.  The nasal septum was described as perfectly 
straight. 


In an unappealed January 1979 rating decision the RO denied 
entitlement to service connection for a deviated nasal septum 
ability due to injury or otherwise as not shown in service or 
on examination for separation.  

In August 1991 the veteran submitted a claim of entitlement 
to service connection for a nasal disability.  

Evidence received in support of his claim included a March 
1990 VA medical report from the speech pathology clinic 
referring to a history of head trauma in January 1954 with 
deviated nasal septum and septoplasty in late 1978.  
Audiology examination reports in 1990 and 1991 were 
nonrevealing for any pertinent findings.  A December 1993 VA 
ear nose and throat clinical entry referred to a history of 
trauma with septoplasty in 1970's and septal perforation.

In an unappealed rating decision in July 1994 the RO denied 
entitlement to service connection for a nasal disability then 
diagnosed as nasal septum perforation as not shown in active 
service. 

On May 24, 2000, the veteran sought to reopen his claim and 
submitted a statement by ERH, MD dated June 2000.  The June 
2000 statement indicated that the veteran had a considerable 
amount of very thick nasal sinus drainage and occasional 
sinus headaches and difficulty in breathing from his nose.  
The physician indicated that the veteran sustained a nasal 
injury while he was in service when he fell in a ditch and 
injured his nose, subsequently developing a rather large 
nasal septal perforation, which was certainly contributing to 
his nasal problems.

A September 2001 VA nose and sinus examination report 
included an opinion that the veteran's current nasal 
disability diagnosed as nasal septal perforation was at least 
as likely as not related to the injury reported in the 
service medical records.  



In a February 2002 statement the veteran claimed that service 
connection for his nasal septal perforation should date back 
to 1967.  He claimed that VA had failed to assist him in the 
development of his claim including providing him with an 
adequate VA examination with nexus opinion.  

He noted that since VA always had had all the evidence 
including his service medical records to prove his claim, it 
should have provided him a special VA examination at an 
earlier time.  He argued that VA failed to provide him with 
an adequate examination until a time in 2000 when his claim 
was approved based on the examination with nexus opinion.

In October 2002 the veteran was afforded a Travel Board 
hearing in Detroit, Michigan.  The hearing transcript is on 
file.  He claimed entitlement to an effective date from 1967 
for service connection for a nasal septal perforation based 
on the failure of VA to provide him an adequate examination.  
It was argued that the grave procedural error committed by 
the RO in 1979 and 1994 abrogated the finality of the 
unappealed RO rating actions.

A December 2002 private medical statement from REB, MD, a 
pediatric and otolaryngology specialist, refers to nasal 
problems consisting of drainage and stuffiness.  The 
examination was considered normal apart from a nasal 
perforation.  


Criteria

The January 1979 and July 1994 rating decisions in which the 
RO denied entitlement to service connection for a deviated 
nasal septum and nasal septal perforation are final.  38 
U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. § 4005); 38 
C.F.R. § 3.156(a) (2002).  The regulations in effect at the 
time of the January 1979 and July 1994 rating decisions 
concerning the establishment of service connection did not 
vary much from those in effect today.

A claim may be reopened upon submission of new and material 
evidence and a previous claim may be amended upon a showing 
of clear and unmistakable error in the prior RO rating 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.105(a) (2002). 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2002).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b)(1)(West 1991); 
38 C.F.R. § 3.400(2002).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  
The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2002). " Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2002).



The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2002).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2002).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. 
App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

 (2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) ( en banc).




Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is cognizant of the fact that the veteran's claim 
of entitlement to an effective date, prior to May 24, 2000, 
for the grant of service connection for a nasal septum 
perforation is primarily based on an allegation of CUE in 
prior unappealed rating decisions by the RO in January 1979 
and July 1994 denying service connection for a nasal 
disability without first providing him with an adequate VA 
examination.  

Importantly, the provisions of the VCAA are not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the holding in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) has no application in this case.


Earlier effective date 

In claiming entitlement to an effective date earlier than May 
24, 2000, for the grant of service connection for nasal 
septal perforation, the veteran primarily argues that CUE 
error existed in the rating decisions of January 1979 and 
July 1994.  He maintains that the RO denied service 
connection for a nasal disorder without providing him a VA 
examination with nexus opinion and/or other assistance in the 
development of his claim.  

He argues that RO's failure to assist him in the development 
of his claim resulted in grave procedural error that rose to 
a level of CUE.  He claims that the finality of the prior RO 
rating decisions is vitiated by the grave procedural error 
committed by the RO in January 1979 and July 1994.  

In response to the veteran's primary claim of CUE the Board 
notes that the Federal Circuit issued decision Cook v. 
Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002) (en banc) 
which overruled the holding in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) that the finality of a VA decision is 
vitiated if VA commits a grave procedural error when 
adjudicating a claim.  Moreover, the holding that a breach of 
the duty to assist cannot serve as a basis for a finding of 
CUE was affirmed.  

Also, the Board notes that the evidence before the RO in 
January 1979 and July 1994 shows that veteran's service 
medical records were completely silent for evidence of an 
identified nasal disability.  A report of a separation 
examination was likewise silent for any nasal disability.  
The first evidence of a chronic nasal disability dated years 
postservice without any etiologic nexus or link to service. 

Focusing on the available evidence on file at the time of the 
January 1979 and July 1994 RO rating decisions and the 
prevailing legal authority at the time, it is readily 
apparent that the RO's action was within the bounds of sound 
judgmental discretion, regardless of whether or not some 
adjudicators might have reached a different result.  All 
clinical data were before the RO when it considered the case.

The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record clearly 
established the fact that a nasal disability was not present 
in active service. 

Moreover, the lack of any post service nasal symptoms 
associated with a claimed nasal injury in service until years 
following service separation, further argues against any 
finding of a chronic nasal disability with onset in service. 

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed 
January 1979 and July 1994 RO rating decisions were before 
the adjudicators.  The RO rating decisions did not contain 
any kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The substance of the veteran's argument appears to allege 
that the RO failed to assist the veteran in the development 
of his claim by providing an examination with nexus opinion.  
As noted earlier, this allegation does not fit the definition 
of a viable CUE claim and is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).

All of these facts considered with the laws and regulations 
extant at the time of the January 1979 and July 1994 RO 
rating decisions fails to show CUE in denying service 
connection for a nasal disability.

On May 24, 2000, the veteran next attempted to reopen his 
claim of entitlement to service connection for a nasal 
disability.  The new and material medical evidence consisted 
of a June 2000 private medical statement submitted in support 
of his claim.

Following the reopening of the claim of service connection 
for a nasal disability by the Board in July 2001, based on 
receipt of new and material evidence, the RO in February 
2002, granted service connection for a nasal septal 
perforation effective from May 24, 2000, date of receipt of 
reopened claim.

The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than May 24, 2000. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to an effective date, prior to May 24, 2000, for 
a grant of service connection for a nasal septal perforation.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date, prior to May 24, 2000, for 
a grant of service connection for a nasal septal perforation 
based on CUE in prior rating decisions is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

